Citation Nr: 0935117	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of a 
left radius fracture with traumatic arthritis (minor), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and G.R.


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO continued and 
confirmed the prior rating of 10 percent for "residuals 
dislocation, left elbow, with traumatic arthritis and 
fracture, left radius."  

In February 2009, the Veteran testified before the 
undersigned at a Board hearing.  A transcript of that 
decision has been associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

At the February 2009, Board hearing, the Veteran stated that 
he was seen "continuously" at a VA medical center.  
(Transcript, p 5.)  He mentioned Miami VA Healthcare System 
(Transcript, p. 6) and Coral Springs Community Based 
Outpatient Clinic (CBOC) (Transcript, p 18).  Currently, no 
VA records (other than an August 2006 VA examination report) 
are in the file.  VA records should be obtained and 
associated with the file.  If no documents are found a 
negative reply is requested.  

The Veteran has also stated that he is being treated by a Dr. 
Katz for his residuals of a left radius fracture with 
traumatic arthritis (Transcript, p 15).  On remand, an 
attempt should be made to obtain these records from the 
private doctor.  

The Veteran has also asserted that his residuals of a left 
radius fracture with traumatic arthritis (minor) have 
worsened.  At the February 2009 Board hearing he stated that 
his arm pain radiates, like "stick[ing] your hand in a 
bucket of ice" or "a thousand little pins" (Transcript, p 
14).  On remand, the Veteran should be afforded another 
pertinent VA examination.  The examiner should address any 
neurological impairment related to the service-connected 
disability.  

Accordingly, the case is REMANDED for the following action: 

1. Request the Veteran's treatment records 
from the Miami VA Healthcare System and 
the Coral Springs CBOC and associate them 
with the file.  Documentation for any 
negative response is requested.  

2. After obtaining any necessary 
information and authorization from the 
Veteran, request his treatment records 
from Dr. Katz related to the residuals of 
a left radius fracture with traumatic 
arthritis (minor).  

3. Schedule the appellant for a VA 
examination to determine the nature and 
severity of his service-connected the 
residuals of a left radius fracture with 
traumatic arthritis (minor).  The claims 
folder, including a copy of this remand 
and additional evidence secured, must be 
made available to and reviewed by the 
examiner.  The examination report must 
reflect that the claims folder was 
reviewed.  All indicated tests should be 
conducted.  

The examiner should comment on any 
symptomatology shown to be present and due 
to the Veteran's service-connected 
residuals of a left radius fracture with 
traumatic arthritis (minor).  Any related 
neurological impairment should be 
described, including which nerves are 
affected and the degree of any partial 
paralysis.  

The examiner should report all range of 
motion measurements, including flexion and 
extension, for the left upper extremity in 
degrees, noting any pain on motion that 
the Veteran experiences.  

The examiner should note whether the 
Veteran's left upper extremity exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to his 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should express an opinion as to 
the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his left upper extremity repeatedly over a 
period of time.  

4. Re-adjudicate the Veteran's claim for 
an increased rating for service-connected 
residuals of a left radius fracture with 
traumatic arthritis (minor).  If the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, as well as a summary of the 
evidence received since the issuance of 
the most recent supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

